Citation Nr: 1412683	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for unexplained weight gain and body inflammation.

4.  Entitlement to service connection for exhaustion.

5.  Entitlement to service connection for excessive sweating.

6.  Entitlement to service connection for a bilateral knee disability. 

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to service connection for right foot and ankle disability. 

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 14, 2001, to July 14, 2001.  He had additional periods of active duty for training (ACDUTRA) from July 25, 2004, to August 7, 2004, and from July 13, 2005, to July 26, 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a bilateral knee disability, skin disability, and a right foot and ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headaches are related to his service-connected major depressive disorder with chronic anxiety features.

2.  There is no competent evidence of current sinusitis.

3.  The claimed conditions of unexplained weight gain and body inflammation, exhaustion, and excessive sweating are not 'disabilities' for VA purposes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013). 

3.  The criteria for service connection for unexplained weight gain and body inflammation have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013). 

4.  The criteria for service connection for exhaustion have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).

5.  The criteria for service connection for excessive sweating have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an October 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has been granted disability benefits from the Social Security Administration (SSA); however, the basis for SSA's determination is unclear.  The Veteran has not argued, and the record does not reflect, that the SSA records are relevant.  Thus, VA is not obligated to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).

The Veteran was not afforded a VA examination to evaluate his claimed disabilities of sinusitis, unexplained weight gain, body inflammation, exhaustion, and excessive sweating.  However, as there is no current diagnosis of sinusitis; no lay testimony describing current symptoms of sinusitis or current symptoms of unexplained weight gain, body inflammation, exhaustion, and excessive sweating; an examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

The conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39(Fed. Cir. 2013).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

Headaches

Service treatment records do not reveal complaints or diagnoses related to headaches.  

Beginning in 2009, post-service VA outpatient medical records show complaints of headaches.  A record from an emergency room visit in November 2011 reflects that the Veteran reported a history of headaches since 2004 that initially were of the tension type.  No evidence of acute intracranial abnormality was found on examination.  The examining physician noted that the Veteran had a depressed mood, was circumstantial and had crying spells on occasion.  The physician further noted that a head CT performed in July 2011 and in September 2011 showed no evidence of mass effect, infracts, or hemorrhages that could explain the etiology of the Veteran's headaches.  The physician determined that the Veteran's headaches were unclassified and the etiology was multifactorial; but most likely secondary to depression, sleep deprivation, and muscle spasms.  Treatment notes from a neurology consultation in November 2011 contain similar findings that the Veteran's tension headaches are most likely due to multiple etiologies, that is emotional and sleep.

A current diagnosis of tension headaches is established by the record.  The November 2011 VA opinions establish that the Veteran's tension headaches are most likely secondary to his service-connected major depressive disorder with chronic anxiety features.  These findings are competent, persuasive, and favorable to the Veteran's appeal.  There are no opinions to the contrary.  Accordingly, service connection for tension headaches is granted. 

Sinusitis, Unexplained Weight Gain and Body Inflammation, Exhaustion, and Excessive Sweating

The Veteran's service treatment records show a diagnosis of sinusitis in February 2001 and in March 2001.  Records dated in August 2004 during a period of ACDUTRA show the Veteran had a past history of heat stroke and exhaustion.

The post-service records do not reflect diagnoses of sinusitis, or any subjective report of sinusitis symptoms.  The Veteran has not provided any evidence of a contemporaneous medical diagnosis and has he not reported any symptoms that have supported a diagnosis by a medical professional.  

As a layperson, the Veteran is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1377).  Sinusitis is not a simple medical condition that the Veteran is competent to diagnose because it falls outside the realm of common knowledge of a lay person.  That is, its presence cannot be determined based on mere personal observation, which comes through sensory perception.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions regarding complex medical issues.  For these reasons, the Veteran's lay opinion that he currently has sinusitis is neither competent nor probative evidence in support of his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer). 

The Veteran was not afforded a VA examination to evaluate this claimed disability.  However, as there is no current diagnosis of sinusitis and no lay testimony describing current symptoms of sinusitis; an examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79(2006).  

The Veteran also seeks service connection for symptoms of unexplained weight gain, body inflammation, exhaustion, and excessive sweating.  However, there is no competent lay or medical evidence showing that any such 'disabilities' currently exist.  

The Veteran would certainly be competent to report current symptoms of unexplained weight gain, body inflammation, exhaustion, and excessive sweating, but he has not done so.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The medical records dated since the claim was filed in April 2008 do not reflect complaints of any of these symptoms.

Further, the symptoms of unexplained weight gain, body inflammation, exhaustion, and excessive sweating alone, without a diagnosed or identifiable underlying condition, do not constitute 'disabilities' for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran did not have any service in the Persian Gulf such that the regulations pertinent to an undiagnosed illness and medically unexplained chronic multi-symptom illness Persian Gulf Veteran are applicable.  See 38 C.F.R. § 3.317.

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  And in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the claims of service connection, there is no doubt to be resolved; and service connection is not warranted for sinusitis, unexplained weight gain, body inflammation, exhaustion, and excessive sweating.









ORDER

Service connection for headaches is granted.

Service connection for sinusitis is denied.

Service connection for unexplained weight gain and body inflammation is denied.

Service connection for exhaustion is denied.

Service connection for excessive sweating is denied.


REMAND

The Veteran seeks service connection for a skin disability, right foot and ankle disabilities, and a bilateral knee disability.

The service treatment records include a diagnosis of tinea pedis in January 2001.  The Veteran was also diagnosed with a wart on his right middle finger.  The Veteran was diagnosed with a right ankle inversion injury in February 2001.  The records also show complaints of knee pain in July 2005 during a period of ACDUTRA; no diagnosis was provided.  

Post-service VA outpatient treatment records show findings of skin conditions such as herpes, onychodystrophy of the right big toe nail, xerosis, a buttock rash, folliculitis, and dermatophytosis of the nails.  With respect to the right ankle disability, the evidence shows complaints and findings of ankle pain, chronic pain syndrome, right ankle heel spur syndrome, and synovitis.  The records also reflect complaints of knee pain, and the Veteran has asserted that the onset of his knee symptoms was during active duty.  

The Veteran has not yet been provided with a VA examination to evaluate the etiology of his claimed disabilities and this must be rectified on remand.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records.  Any negative response must be in writing and associated with the claim file.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide diagnoses of any current bilateral knee disabilities, skin disabilities and right foot and ankle disabilities and, for all disabilities diagnosed, opinions as to whether it is at least as likely as not that they are related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


